     Case 6:20-cv-01004-SAC-TJJ Document 60 Filed 12/10/20 Page 1 of 2




                  IN THE UNITED STATES DISTRICT COURT
                       FOR THE DISTRICT OF KANSAS


SENTRY INSURANCE A MUTUAL
COMPANY AS SUBROGEE OF
H&R PARTS CO., INC.,

                  Plaintiff,

      v.                                               No. 20-1004-SAC-TJJ

TPI CORPORATION and
CHROMALOX, INC.,

                  Defendants.


                          MEMORANDUM AND ORDER

            The case comes before the court on the motion (ECF# 57) by

the plaintiff Sentry Insurance A Mutual Company as subrogee of H&R Parts

Co., Inc. (“Sentry”) for leave to file under seal its response to the defendant

Chromalox, Inc.’s (“Chromalox’s”) motion to dismiss for lack of jurisdiction

(ECF# 42). To its response, Sentry attaches the deposition of Bruce Barnes,

Chromalox’s Vice President of Professional Services, and certain exhibits

used in that deposition. On December 2, 2020, the court entered an order

giving Chromalox ten days to file its position on sealing Sentry’s response

and the attached deposition/exhibits and to demonstrate any alleged harm

from publicly filing any matters for which sealing was requested.

            Chromolax timely responded requesting only two documents

from the plaintiff’s motion to be sealed, Exhibit 3 to the deposition, a


                                       1
      Case 6:20-cv-01004-SAC-TJJ Document 60 Filed 12/10/20 Page 2 of 2




“confidential customer list,” [ECF# 57-2, pp. 24-26] and Exhibit 4 to the

deposition, “confidential sales information,” [ECF# 57-2, p. 28]. ECF# 59, p.

1. Chromolox also notes that Sentry’s filing of Barnes’ entire deposition runs

afoul of D. Kan. Rule 5.4.5(b)(1).

            Upon reviewing Exhibits 3 and 4 to Barnes’ deposition and

weighing Chromolox’s arguments for sealing, the court shall grant the

motion for leave to seal these two exhibits and denies the request to seal all

other matters in the plaintiff’s motion. Exhibits three and four qualify as

sensitive business information which if publicly disclosed would be

reasonably expected to harm Chromolox’s business interests. Chromolox has

articulated a real and substantial interest that justifies depriving public

access to this confidential business information. The court further finds that

the public’s interest in understanding the court’s reasoning and decision will

not be not seriously compromised by sealing these documents.

            IT IS THEREFORE ORDERED that Sentry’s motion for leave to file

under seal (ECF# 57) is granted as to exhibits three and four to Barnes’

Deposition and is denied as to the other attachments to its motion.

            Dated this 10th day of December, 2020, Topeka, Kansas.


                                     /s Sam A. Crow___________________
                                     Sam A. Crow, U.S. District Senior Judge




                                        2
